STONE, C. J.
— The present suit was a trial of the right of property, B. B. Warren, being plaintiff in execution, and E. L. Nelson claimant. The question litigated was the bona fides of certain conveyances from Randall, the defendant in execution, to Nelson, the claimant. These conveyances were assailed as fraudulent, and the testimony has reference to that issue. Three instructions were requested by the claimant, and they were all refused by the court. The language of the record, which brings this question before us, is as follows : “The
claimant asked, among others; the following charges in writing, which the court refused to give, and the claimant ex-*411ceptecl to the refusal of the court to give said charges asked ■by him in writing.” Under all our rulings, this is a single-exception to a batch of charges, and will not avail as a ground of reversal, unless all the charges are faultless.- — 3 Brick. Dig.. p. 80, §§ 34, 41.
Neither of the charges asked should have been given. The-fact that a contract is binding between the parties making it, does not tend to show the good faith of the transaction, as against a creditor of the seller, who seeks to subject the property to the debt of such seller. It is certainly true that Warren could have paid off Nelson’s demand, and, having done so, could have sold the property embraced in the mortgage, -and from the proceeds repaid himself the amount expended in satisfying the mortgage, and could, also, have satisfied the execution claim. — Code of 1886, § 3017. He was not bound to-do so. He had the option to assail the conveyance as fraudulent, and he elected to do so. The charge was foreign to any inquiry the jury was authorized to make, could only tend to-confuse them, and the trial court rightfully refused it.
Charge three is doubly faulty. Its first clause seeks to-confine the jury’s investigation to a part of the testimony, and the last clause is a palpable invasion of the province of the-jury. The law has fixed no such artificial standard for measuring the credibility of oral testimony. The mental processes by which we believe, or refuse to believe what is related before-us, are not reducible to rules, nor are they susceptible of exact-definition. When a juror honestly weighs testimony, gives-free scope to his reasoning faculties, and announces his convictions without partiality or prejudice, he shows himself worthy of the trust confided to him, and vindicates this boasted bulwark oí constitutional liberty. — Stix v. Keith, 85 Ala. 465; McKelton v. State, 86 Ala. 594.
We find the refusal of the trial court to grant a new trial embodied in the bill of exceptions, and assigned as error. The ruling on that motion is not revisable in this court-, and has no proper place in the bill of exceptions. — 3 Brick. Dig., p. 676, §§ 2, 3.
Affirmed.